Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 11/08/2022 is acknowledged.
2.	Claims 21-25 are nonelected, however, they have been rejoined with the elected product claims since the product claims are now found allowable. 

Status of Application
3.	Claims 1-25 were originally presented in this application for examination.
	Claims 1-25 are currently pending in this application and under consideration.

Specification
4.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
5.	Claims 1, 4, 10-11, 14, & 19-25 are objected to because of the following informalities:
A.	In claim 1, line 2, “in particular” should be deleted.
B.	In claim 4, line 2, “characterized by” is suggested deleted.
C.	In claim 10, line 3, “is characterized as” is suggested deleted.
D.	In claim 11, last line, “200m2/g” should be changed to --200 m2/g--.
E.	In claim 14, line 1, -- , -- should be inserted before “wherein”.
F.	In claim 14, line 2, a period -- . – at the end of the claim is missing.
G.	In claim 19, line 1, the claim is depending upon itself.
H.	In claim 20, line 2, “in particular” should be deleted.
I.	In claim 20, line 3, -- of-- should be inserted before “platinum”.
J.	In claim 20, line 5, “are” should be deleted and replace thereof with --solid solution is--.
K.	In claim 20, line 5- line 6, “silica and tin oxide” should be changed to -- silica, tin oxide, --.
L.	In claim 21, line 2, “in particular” should be deleted and replace thereof with --including--.
M.	In claim 21, line 4, “with a” should be deleted and replace thereof with --of--.
N.	In claim 21, line 4, “;” after “zirconia” should be deleted.
O.	In claim 22, line 1, the claim is depending upon itself.
P.	In claim 23, line 2, “in particular” should be deleted.
Q.	In claim 24, line 3, “oxygen at temperature from about 250oC up to 550oC” should be changed to --of oxygen and at a temperature from about 250oC to 550oC--.
R.	In claim 25, line 1, the claim is depending upon itself.
S.	In claim 25, line 1, “where in” should be changed to --, wherein--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2, 10-11, 14, 16-17, 19, & 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 2, it would appear that the instant claim recites the same subject matter as recited in the instant claim 1.
B.	Regarding claim 10, the proper Markush terminology is --wherein the silica is chosen from the group consisting of precipitated silica, and molecular sieves MCM-41 and SBA-15--.  See MPEP, Chapter 2100.
C.	Claim 11 recites the limitation "the stabilized high surface area refractory oxide" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
D.	Claim 14 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
E.	Claim 16 recites the limitation "the stabilized high surface area refractory oxide" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
F.	Claim 17 recites the limitation "the refractory metal oxide" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
G.	Regarding claim 19, the proper Markush terminology is --wherein the rare-earth elements are chosen from the group consisting of lanthanum, cerium, and yttrium.--  See MPEP, Chapter 2100.
H.	Regarding claim 24, it would appear that the instant claim is not using proper Markush terminology for the limitation on “which contains CO, VOCs which includes light alkane VOCs, and mixtures thereof”.  See MPEP, Chapter 2100.
I.	Regarding claim 25, the phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
7.	Claims 1-25 are not being rejected (or allowable) over the prior art made of record.  The following is a statement of reason(s) for allowing the claimed subject matter.
	As concerned with claims 1-20, the prior art does not appear to disclose or fairly suggest an oxidation catalyst comprises one or more platinum group metals supported on a high surface area refractory oxide, comprising a solid solution of silica- and hafnia-doped zirconia; wherein the refractory oxide solid solution is further contained or blended with at least one of silica, tin oxide, and stabilized alumina (as recited in the instant claims 1 & 20).
	As concerned with claims 21-22, the prior art does not appear to disclose or fairly suggest a process of producing an oxidation catalyst by preparing an aqueous mixture slurry of silica and hafnia-doped zirconia; combined with at least one of silica, tin oxide, and stabilized alumina; coating the substrate with the mixture prepared; and then depositing at least platinum metal precursor materials, comprising at least one of platinum or a combination of platinum and palladium, on the calcined coated substrate (as recited in the instant claim 21).
	As concerned with claim 23, the prior art does not appear to disclose or fairly suggest a process of producing an oxidation catalyst by depositing at least one platinum metal precursor on high surface area refractory oxides of silica- and hafnia-doped zirconia combined with at least one of silica, tin oxide, and stabilized alumina (as recited in the instant claim 23).
	As concerned with claims 24-25, the prior art does not appear to disclose or fairly suggest a method of treating the gas stream, which contains CO and VOCs, using an oxidation catalyst having the composition as recited in claim 1.
	There is no motivation to combine the teachings of the prior art references together to arrive to the claimed invention.
  
Citations
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
9.	Claims 1-25 are pending.  Claims 1, 4, 10-11, 14, & 19-25 are objected.  Claims 2, 10-11, 14, 16-17, 19, & 24-25 are rejected.  Claims 3, 5-9, 12-13, 15, & 18 are allowed.

Contacts
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
December 17, 2022